DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 03/08/2022. Claims 1-5, 8,12 and 17-18 are cancelled, claim 6-7, 9-11,15,19-21 and 23 are currently amended, claims 13,16,22,24-25 are previously presented and claims 26-27 are new. Accordingly claims 6-7,9-1,13-16,19-27 are examined herein.
Claim Interpretation
Examiner wishes to point out to applicant that claims 6-7,9-1,13-16,19-27 are directed towards a method and that to be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. For processes (methods), the claim limitations will define steps or acts to be performed (See MPEP 2103C). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7,9-11,13-14, 19-20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, recites, “conditioning the liquid matrix to about 80-95% of a kickoff temperature of the liquid matrix” which is indefinite. The expression “a kickoff temperature” has no well-recognized meaning and leaves the reader in doubt to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.  For the purposes of examination, the term is examined below in the light of [0024] of the publication.
Claim(s) 7,9-11,13-14, and 27  is/are rejected as being dependent from claim 6 and therefor including all the limitation thereof.
Claim 19 has the same problem as claim 6 above.
Claim 20  is/are rejected as being dependent from claim 19 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7,9-11,13-16 and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski (US 2019/0009462 – of record).
Regarding claim 6, Wilenski teaches a method of additively manufacturing a composite structure (Abstract; Fig.1), comprising: 
receiving a liquid matrix ( resin (110)) into a print head (116); receiving a continuous reinforcement (108) into the print head (see Fig.2); at least partially coating the continuous reinforcement with the liquid matrix inside of the print head (see Fig.2;[0021]);
Wilenski does not explicitly teach conditioning the liquid matrix to about 80-95% of a kickoff temperature of the liquid matrix. However, Wilenski teaches actively controlling heating and transforming a resin (110)) of feedstock line (106) from the rigid uncured state to a non-rigid uncured state and controlling rigidity of resin (110) in a second non-rigid uncured state and doing so will result in a sufficient flexibility of feedstock line for operative deposition by a delivery guide (see [0071-0072]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Wilenski with conditioning the liquid matrix to about 80-95% of a kickoff temperature of the liquid matrix in order to ensure a sufficient flexibility of feedstock line for operative deposition by delivery guide along print path (see Fig.2 ; step 208;[0055] and [0071-0072]).  Modified Wilenski further teaches selectively discharging the continuous reinforcement and the liquid matrix based at least in part on the liquid matrix being conditioned to about 80- 95% of the kickoff temperature (i.e. the sensor (132) configured to detect the temperature of the continuous reinforcement and the liquid matrix (106) and the controller (130) is configured to actively control the discharging of the continuous reinforcement and the liquid matrix (106) based on the detected temperature by the sensor; see Fig.2;[0034]).  
Regarding claim 7, Wilenski further teaches the method, further including generating a signal indicative of a temperature of the liquid matrix (i.e. the sensor (132) configured to detect the temperature of the continuous the liquid matrix (106)), wherein selectively discharging the continuous reinforcement and the liquid matrix includes selectively discharging the continuous reinforcement and the liquid matrix based at least in part on the signal indicating that the temperature of the liquid matrix is about 80-95% of the kickoff temperature (i.e. the sensor (132) communicating to a controller (130) a temperature of the continuous the liquid matrix (106), and the controller is configured to actively control the discharging of the continuous reinforcement and the liquid matrix (106) based on the detected temperature by the sensor) (see Fig.2;[0034-0036]).  
Regarding claim 9, Wilenski further teaches the method, wherein conditioning the liquid matrix (106) includes heating the liquid matrix inside of the print head (116) (i.e. de-rigidizing mechanism (118) heating the resin material) (see Fig. 2;[0022] and [0027]) .  
Regarding claim 10, Wilenski further teaches the method, further including exposing the liquid matrix to a cure energy after discharge from the print head (116) (i.e. a curing mechanism (120) configured to transform resin (110)) (see Fig. 2; [021],[0024] and [0034-0035]).  
Regarding claim 11, Wilenski further teaches the method, further including determining, based at least in part on the kickoff temperature, an amount of energy directed to the liquid matrix after discharge from the print head (i.e. the sensor (132) communicating to a controller (130) a temperature of the continuous the liquid matrix (106), and the controller is configured to an amount of energy directed to the liquid matrix after discharge from the print head) (see Figs. 2-3 [0034-0036]).  
Regarding claim 13, Wilenski further teaches the method, wherein heating the liquid matrix (106) inside of the print head (116) increases a glass transition temperature of the composite structure (see Fig. 2;[0071-0072]) .  
Regarding claim 14, Wilenski further teaches the method, wherein the kickoff temperature is based at least in part on the liquid matrix (see [0024],[0028],[0071-0072]).  
Regarding claim 15, Wilenski teaches a method of additively manufacturing a composite structure (Abstract; Fig.1), comprising: 
receiving a liquid matrix (resin (110)) within a liquid matrix reservoir of a print head (116) (see Fig. 2); receiving a continuous reinforcement (108) uncoated with the liquid matrix at the liquid matrix reservoir of the print head (see Fig. 2); advancing the continuous reinforcement (fiber (108)) through the liquid matrix reservoir such that the continuous reinforcement becomes at least partially coated with the liquid matrix (see Figs. 2-3;[0021-0023] and [0026]); monitoring a temperature of the liquid matrix inside of the liquid matrix reservoir (i.e. the sensor (132) configured to detect the temperature of the continuous reinforcement and the liquid matrix (106) inside the printhead (116)); heating the liquid matrix inside the liquid matrix reservoir (see Figs. 1-2;[0027],[0029] and [0034]); 
selectively discharging the continuous reinforcement at least partially coated with the liquid matrix …(i.e. the controller (130) is configured to actively control the discharging of the continuous reinforcement and the liquid matrix (106))(see Fig.2;[0034]).
Wilenski does not explicitly teach discharging the continuous reinforcement at least partially coated with the liquid matrix based at least in part on a temperature of the liquid matrix being within a desired range.  
However, Wilenski teaches a sensor (132) configured to detect the temperature of the continuous reinforcement and the liquid matrix (106) inside the printhead (116), wherein the sensor is configured to communicate to the controller (130) the temperature of the liquid matrix being; and the controller (130) is configured to actively control the discharging of the continuous reinforcement and the liquid matrix (106) based on the detected temperature (see Fig.2;[0034],[0037-0038] and [0040]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Wilenski with discharging the continuous reinforcement at least partially coated with the liquid matrix based at least in part on a temperature of the liquid matrix being within a desired range in order to ensure a sufficient flexibility of feedstock line for operative deposition by delivery guide along print path (see Fig.2 ; [0034],[0037-0038],[0040], [0055] and [0071-0072]).  
Wilenski further teaches exposing the liquid matrix to a cure energy after discharge from the print head (i.e. the curing mechanism (120) exposing the liquid matrix to a cure energy after discharge from the print head)(see Fig.;[0021-0022]).  
Regarding claim 16, Wilenski further teaches the method, further including generating a signal indicative of the temperature of the liquid matrix (i.e. the sensor (132) configured to detect the temperature of the continuous the liquid matrix (106)), wherein selectively discharging the continuous Serial No.: 16/739,891-3-- Atty Docket No.: C221-0021USLee & H ayesAtty/Agent: Nicholas A. Somersreinforcement and the liquid matrix includes selectively discharging the continuous reinforcement and the liquid matrix based at least in part on the signal indicating that the temperature of the liquid matrix is within the desired range (i.e. the sensor (132) communicating to a controller (130) a temperature of the continuous the liquid matrix (106), and the controller is configured to actively control the discharging of the continuous reinforcement and the liquid matrix (106) based on the detected temperature by the sensor) (see Fig.2;[0034-0036]).  
Regarding claim 19, Wilenski further teaches the method, wherein heating the liquid matrix includes heating the liquid matrix to 80-95% of a kickoff temperature of the liquid matrix (actively heating and transforming a resin (110)) of feedstock line (106) from the rigid uncured state to a non-rigid uncured state controlling rigidity of resin (110)) (see Fig. 2; [0071-0072]).
Regarding claim 20, Wilenski further teaches the method, wherein heating the liquid matrix (110) increases a glass transition temperature of the composite structure (see Fig. 2;[0071-0072]) .  
Regarding claim 21, Wilenski teaches a method of additively manufacturing a composite structure (Abstract; Fig.1), comprising: receiving an uncoated continuous reinforcement (108) at a liquid matrix reservoir of a print head (116); conditioning a liquid matrix inside of the liquid matrix reservoir (i.e. heating/transforming a resin (110)) of feedstock line (106) from the rigid uncured state to a non-rigid uncured state controlling rigidity of resin (110)); causing the uncoated continuous reinforcement (108) to be at least partially coated with the liquid matrix (110) inside of the liquid matrix reservoir of the print head (116) (see Figs. 2-3;[0021-0023] and [0026]); determining a characteristic of at least one of the uncoated continuous reinforcement or the liquid matrix (i.e. the sensor (132) configured to detect the temperature of the continuous reinforcement and the liquid matrix (106) inside the printhead (116))(see Figs. 1-2;[0027],[0029] and [0034]). 
Wilenski does not explicitly teach determining, based at least in part on the characteristic, a desired temperature for discharging the continuous reinforcement at least partially coated in the liquid matrix out of the print head and discharging the continuous reinforcement at least partially coated in the liquid matrix based at least in part on a temperature of the liquid matrix being within a threshold of the desired temperature.  
However, Since Wilenski teaches a sensor (132) configured to detect the temperature of the continuous reinforcement and the liquid matrix (106) inside the printhead (116), wherein the sensor is configured to communicate to the controller (130) the temperature of the liquid matrix being; and the controller (130) is configured to actively control the discharging of the continuous reinforcement and the liquid matrix (106) based on the detected temperature (see Fig.2;[0034],[0037-0038] and [0040]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Wilenski with determining, based at least in part on the characteristic, a desired temperature for discharging the continuous reinforcement at least partially coated in the liquid matrix out of the print head and discharging the continuous reinforcement at least partially coated in the liquid matrix based at least in part on a temperature of the liquid matrix being within a threshold of the desired temperature in order to ensure a sufficient flexibility of feedstock line for operative deposition by delivery guide along print path (see Fig.2 ; [0034],[0037-0038],[0040], [0055] and [0071-0072]).  
Regarding claim 22, Wilenski further teaches the method further comprising exposing the liquid matrix (110) to a cure energy after discharge from the print head (116) (i.e. the curing mechanism (120) exposing the liquid matrix to a cure energy after discharge from the print head)(see Fig.;[0021-0022]).  
 	Regarding claim 23, Wilenski does not explicitly the method further comprising: Serial No.: 16/739,891-4-- Atty Docket No.: C221-0021USLee & H ayes Atty/Agent: Nicholas A. Somersdetermining that a second temperature of the liquid matrix inside of the print head is not within the threshold of the desired temperature; and conditioning the liquid matrix inside the liquid matrix reservoir based at least in part on determining that the second temperature of the liquid matrix is not within the threshold of the desired temperature.  
However, Since Wilenski teaches a sensor (132) configured to detect the temperature of the continuous reinforcement and the liquid matrix (106) inside the printhead (116), actively controlling de-rigidizing mechanism (118) based at least on one physical characteristic of feedstock line (106), the second non-rigid uncured state (i.e. heating/condition a resin material to a second heating temperature) of feedstock line (106) may be controlled to ensure a sufficient flexibility of feedstock line (106) (see [0006],[0034] and [0043]) and wherein the sensor is configured to communicate to the controller (130) the temperature of the liquid matrix being; and the controller (130) is configured to actively control the discharging of the continuous reinforcement and the liquid matrix (106) based on the detected temperature (see Fig.2;[0034],[0037-0038] and [0040]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method as taught by Wilenski with determining that a second temperature of the liquid matrix inside of the print head is not within the threshold of the desired temperature; and conditioning the liquid matrix inside the liquid matrix reservoir based at least in part on determining that the second temperature of the liquid matrix is not within the threshold of the desired temperature in order to ensure a sufficient flexibility of feedstock line for operative deposition by delivery guide along print path (see Fig.2 ; [0034],[0037-0038],[0040], [0055] and [0071-0072]).  
Regarding claim 24, Wilenski further teaches the method, wherein the characteristic comprises: a type of continuous reinforcement; a dimension of the continuous reinforcement; a matrix type of the liquid matrix; or a composite structure (see [0034-0036] and [0038]).  
Regarding claim 25, Wilenski discloses the claimed invention except for wherein the desired temperature is approximately thirty degrees Celsius. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to wherein the desired temperature is approximately thirty degrees Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to make the desired temperature is approximately thirty degrees Celsius for the purpose of in order to ensure a sufficient flexibility of feedstock line for operative deposition by delivery guide along print path (see [0071-0072]). (Please see MPEP 2144.05 I for further details)
Regarding claim 26, Wilenski further teaches the method, wherein: the print head includes an outlet at which the continuous reinforcement (108) at least partially coated in the liquid matrix (110) is discharged; and the liquid matrix is conditioned within the outlet (i.e. heating the resin matrix using de-rigidizing mechanism (118) at the outlet ) (see Fig. 2; [0021]  and [0041-0043]). 
 Regarding claim 27,Wilenski further teaches the method, wherein the liquid matrix reservoir is located within a nozzle body (116) of the print head that discharges the continuous reinforcement (108) and the liquid matrix (i.e. line (1060 carrying a resin matrix (110)) (see Fig. 2;[0021], [0027],[0035] and [0041-0043]).
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wilenski does not teach the new amended limitation “conditioning the liquid matrix to about 80-90% of a kickoff temperature of the liquid matrix”. As explained in the 103 rejection above, Examiner respectfully submits that Wilenski discloses heating and transforming a resin (110)) of feedstock line (106) from a rigid uncured state to a non-rigid uncured state and controlling rigidity of resin (110) (see [0071-0072]). Wilenski  also teaches a sensor (132) configured to detect the temperature liquid matrix (106) inside the printhead (116), actively controlling de-rigidizing mechanism (118) based at least on one physical characteristic of feedstock line (106) such as temperature (see [0006],[0034] and [0043]), and the sensor is configured to communicate to the controller (130) the temperature of the liquid matrix (see Fig.2;[0034],[0037-0038] and [0040]). Thus, Wilenski rendered the amended limitation obvious.  Additionally, Applicant has not shown criticality of the claimed range of conditioning temperature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743